Case 6:18-cv-01005-GAP-T_S Document 22 Filed 03/28/19 Page 1 of 1 PageID 98




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   MAUDE MATHIEU,

                           Plaintiff,

   v.                                                     Case No: 6:18-cv-1005-Orl-31TBS

   SYNCHRONY BANK,

                           Defendant.


                          ORDER OF DISMISSAL WITHOUT PREJUDICE
           Upon consideration of the Joint Stipulation of Dismissal without Prejudice (Doc. 21),

   and pursuant to Fed. R. Civ. P. 41(a), it is hereby

           ORDERED that this case is dismissed without prejudice, each party to bear its own

   fees and costs. Any pending motions are DENIED as moot. The Clerk is directed to

   close this file.

           DONE and ORDERED in Chambers in Orlando, Florida on March 28, 2019.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties
